Citation Nr: 0402720	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 RO decision that denied an increase in a 
50 percent rating for PTSD, and denied a TDIU rating. 

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

The file shows the veteran has been awarded Social Security 
Administration (SSA) disability benefits.  SSA records may be 
relevant to the VA claims and should be obtained.  Undated 
psychiatric treatment records should also be secured.

On his substantive appeal form, filed in December 2002, the 
veteran indicated that he wanted a Travel Board hearing.  In 
February 2003, he filed a statement indicating that he would 
not be able to attend the hearing, and to send his case to 
the Board.  In the same statement, however, he checked the 
line requesting a hearing before the Board in Washington, 
D.C.  Under these circumstances, the RO should ask the 
veteran to clarify his desire for a hearing.  

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
psychiatric problems during and since 
2002.   The RO should then obtain copies 
of the related medical records that are 
not already in the claims folder.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits.  Copies 
of all related SSA decisions should also 
be obtained.  

3.  The RO should have the veteran 
clarify his desire for a hearing.  The RO 
should take any indicated action if a 
hearing is requested.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for an increased rating for PTSD and for 
a TDIU rating.  If the claims are denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


